Citation Nr: 1501162	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1999 to May 1999 and from October 2003 to October 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia. 

The Veteran appeared at a March 2013 Travel Board hearing before the Board.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for his service-connected asthma.  The Board finds that further development is needed prior to adjudicating his increased rating claim. 

In his November 2012 substantive appeal, the Veteran indicated that he recently underwent an evaluation at a VA facility.  He contends that his test results were not considered by the RO in its decision.  The Veteran did not specify when the evaluation was conducted and it is unclear from the record whether the Veteran is referring to the September 2012 VA examination, which was considered by the RO in its October 2012 Statement of the Case (SOC).  Nonetheless, the claims file only includes VA treatment records through August 2011.  At the March 2013 hearing, the Veteran testified that he is seen by a VA provider for his annual checkups and was recently seen for a sleep apnea examination.  Thus, as there is evidence that there are outstanding VA treatment records, any additional records from VA dated after August 2011 should be requested and associated with the claims file, as they may be potentially relevant to the Veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, another VA examination should be conducted to determine the current status of the Veteran's service-connected asthma.  At the March 2013 hearing, the Veteran testified that he has been prescribed corticosteroids, including Mometasone.  VA treatment records confirm that the Veteran has been prescribed oral steroids, specifically Mometasone during the appeal period.  The Veteran also stated that his Mometasone prescriptions are in capsule form.  He indicated that he pokes a hole in the capsule and then inhales the contents,  The September 2012 VA examiner, however, noted that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication.  As the Veteran's lay statements conflict with the opinion provided by the VA examiner, a new examination and medical opinion should be obtained that addresses the current severity of the Veteran's asthma and whether the Veteran's disability requires courses of systemic corticosteroids. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his asthma since August 2011.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected asthma disability.  The examiner should be furnished with the claims file for review in connection with the examination.  All appropriate tests and studies, including X-ray studies and pulmonary function testing, should be conducted, and all clinical findings should be reported in detail. 

The examiner must indicate whether the Veteran has at least monthly visits to a physician for required care of exacerbations, and/or the frequency of courses of systemic (oral or parenteral) corticosteroids.  The examiner should specifically address the Veteran's assertions regarding the use of corticosteroids and the VA treatment records that show that the Veteran has been prescribed Mometasone.  The examiner should confirm the form in which the Mometasone is taken (i.e., inhaled, rather than cream, nasal spray, injections or pills) and should address whether the particular form used by the Veteran is considered to be "systemic."

The examiner must also comment on the impact of the claimed increase in severity of the Veteran's asthma disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3. Once all the above actions have been completed, the issue on appeal should be readjudicated.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




